Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 3, 2021 has been entered.
Currently, Claims 1-3, 5-6, 8, 10-12, 15-20 are pending. Claims 1, 3-4, 8, and 16-20 are examined on the merits. Claims 2, 5, 6, 10-11, and 15 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of damiana leaf in the reply filed on April 2, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01 (a)).
Claims 2, 5, 6, 10-12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable without traverse in the reply filed on April 2, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Claims 1, 3, 8, 9, 16-19 are not rejected under 101 because the hot-fill process and sealing in a container will preserve the composition resulting in a stable shelf life that is markedly different from the naturally occurring composition when not treated under hot fill and sealed in a container.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 20 is directed to a composition comprising a beverage comprising pomegranate juice, ginseng, maca root, and L-arginine. Pomegranate juice is a natural product produced by pomegranate fruit. The ginseng is a plant. Maca root is a 
These claimed products are not markedly different from their closest naturally occurring counterparts (a natural pomegranate juice, ginseng, maca root, L-arginine, and damiana leaf considered separately as then put together) because there is no indication that the extraction/isolation of the natural pomegranate juice, ginseng, maca root, L-arginine, and damiana leaf in the composition results in the claimed composition having any characteristic that is markedly different from pomegranate juice, ginseng, maca root, L-arginine and damiana leaf by itself. Extraction is a partitioning to remove compounds which does not change the compound itself.  
The judicial exception is not integrated into a practical application because the claims are drawn only to a product and a practical application in this context are method step(s) which are not in the claims.  Edwards et al. (US 2015/0250203 A1) teaches edible composition that can be used in food, including beverage [0280], comprising ginseng, L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for macaroot powder [0135].  It would be conventional to make the ingredients together into a composition.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other element that significantly adds anything more to the composition.

Claim Rejections - 35 USC §103
Claims 1, 3, 4, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2015/0250203 A1),  Potter et al. (US 6339952 B1) and Garvey et al. (US 6323211 B1) for the reasons set forth in the previous Office .
Edwards et al. teaches edible composition that can be used in food, including beverage [0280], comprising ginseng, L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for macaroot powder [0135].  No preservatives are taught; therefore, no preservative is required in the composition.  Thus, the limitation of Claim 8 is taught.  A beverage would have the ingredients dispersed throughout the beverage because of the fluidity of the solution.
However, Edwards et al. does not teach ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice, put together into the specific same composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice of the active agent combination for the following reasons. Edwards et al. teaches edible composition, including beverage [0280], comprising L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for maca root powder [0135]. Thus, it would have been obvious to make a concentrated composition containing ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose 
Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a hot-fill process for producing beverage because Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract). One would have been motivated to make a beverage composition with hot-fill process for the expected benefit of filling beverage containers with steady flow and pressure and even temperature. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Garvey et al. teaches a composition comprising L-arginine and a pharmaceutically acceptable salt thereof, such as L-arginine hydrochloride (claim 34) or L-arginine glutamate (Claim 35) in the form of a liquid dosage for oral administration (column 6, line 32) for treating sexual dysfunction in a patient in need thereof (Claim 1).


Response to Arguments

Applicant argues that the ingredients are not dispersed because the ingredients are encapsulated.
In response to Applicant’s argument, when the ingredients are formulated into a beverage, one of ordinary skilled in the art would know to dissolve the ingredients from the encapsulated formula into a liquid, such as water for dispersing and dissolving the ingredients in making the beverage for oral consumption.  Edwards et al. teaches edible composition that can be used in food, including beverage [0280], comprising ginseng, L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for macaroot powder 
Simple substitution of one known element for another to obtain predictable results. Use of known technique to improve similar devices (methods or products) in the same way. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results. “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
The physical ingredients have natural activities that when consumed will breakup into components in the body.  Thus, the form of the ingredients can change when used in a beverage formulation.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655